Citation Nr: 0017042	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a request to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee condition, or disability.

A Travel Board Hearing was held on March 14, 2000, in North 
Little Rock, Arkansas, before the undersigned, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The last disallowance of the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability was accomplished in a rating decision dated in 
January 1992, which the veteran never appealed, and is 
therefore final.

2.  The additional evidence that was received with regard to 
the veteran's request to reopen his claim of entitlement to 
service connection for a bilateral knee disability, which 
includes private medical records dated between 1988 and 1997, 
duplicates of several of the veteran's service medical 
records, and testimonies offered at an RO hearing and at a 
travel board hearing, is either duplicative of evidence that 
was already of record, not pertinent to the claim for service 
connection for a bilateral knee disability, or simply not so 
significant as to warrant its consideration in order to 
fairly decide the merits of this particular claim.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1992, which denied a request 
to reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disability, is final.  
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  The evidence that has been associated with the file since 
the January 1992 rating decision is not new and material, and 
therefore it does not serve to reopen the previously denied 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The record shows that a claim of entitlement to service 
connection for a bilateral knee condition was first denied in 
a rating decision dated in July 1985, on the basis of the 
absence of competent evidence of current pathology.  In that 
rating decision, the RO acknowledged that there was evidence 
of inservice treatment for bilateral knee problems, in 1944 
and 1945, but also noted that, according to a November 1944 
service medical record, the veteran had reported a 10-year 
history of painful knees, which he had "injured playing 
football."  In August 1985, the veteran was notified of this 
decision, and of his appellate rights, but a Notice of 
Disagreement was not received from him within one year of the 
date of such notice.  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991).
 
In December 1991, the veteran requested again to be service-
connected for a bilateral knee condition, and the RO denied 
his request to reopen the previously denied claim, in a 
January 1992 rating decision, on the basis of absence of new 
and material evidence.  It is noted that, in that rating 
decision, the RO apparently only considered the claim for 
service connection for the veteran's left knee.  However, in 
the notification letter, dated in February 1992, the veteran 
was advised of the denial of his request to reopen his claim 
for service connection for a "knee condition," a generic 
reference that the Board construes as actually referring to 
both knees.

No Notice of Disagreement was received within the one-year 
period immediately following notification of the above 
disallowance of the veteran's claim.  Therefore, that 
decision, too, is final.  38 U.S.C.A. § 7105 (West 1991).

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See, 38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See, 38 U.S.C.A. § 5108 (West 1991).  The 
U.S. Court of Appeals for the Federal Circuit (the Federal 
Circuit) has specifically held that the Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
re-open such a claim, it must so find.  See, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  See, also, Winters v. West, 12 Vet. App. 203, 206 
(1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, in this regard, 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998),

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  In the present case, the Board 
finds that the last disallowance of the veteran's claim for 
service connection for a bilateral knee disability, on any 
basis, was accomplished in the January 1992 rating decision 
in which the veteran's request to reopen the claim was 
denied.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since 1999, 
hereinafter referred to as "the Court") held that the Board 
must perform a two-step analysis when an appellant seeks to 
reopen a final decision based on new and material evidence.  
First, it must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Id.  If it is, the Board must then reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both new and old." Id.; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that the above cited decision of Hodge 
required the replacement of the two-step Manio test with a 
three-step test.  Under the new Elkins test, VA must first 
determine whether the appellant has presented new and 
material evidence under § 3.156(a), in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim, but only after ensuring that the claimant's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Thus, the Court held in Elkins that "a reopened claim is not 
necessarily a well-grounded claim and, absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed and VA assistance in claim 
development is conditional upon the submission of a well 
grounded claim."  Winters v. West, 12 Vet. App. 203, 206-07 
(1999), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  "If the claim is not well grounded, it necessarily 
follows that the section 5107(b) duty to assist never arises 
and the merits are not reachable."  Winters, 12 Vet. App. at 
207.

In the instant case, the following evidence was associated 
with the file after the RO's last disallowance (i.e., the 
January 1992 rating decision) of the veteran's claim:

1.  Photocopies of several of the 
veteran's service medical records.

2.  Photocopies of medical records 
reflecting private medical treatment in 
1988, 1991, 1992, and 1997, for medical 
conditions other than a bilateral knee 
disability, to include cardiovascular 
conditions.

3.  A photocopy of a record reflecting 
private chiropractic care for the left 
knee in September 1988.

4.  Photocopies of records reflecting 
private medical treatment for both knees 
in 1988 and 1991, including left and 
right knee total arthroplasties in 
October 1988 and May 1991, respectively.

5.  A photocopy of a June 1997 statement 
from a private physician, indicating that 
the veteran had been his patient since 
September 1988, and that the veteran 
underwent left and right knee total 
arthroplasties in October 1988 and May 
1991, respectively.

6. A photocopy of a June 1997 statement 
from a private cardiologist, indicating 
that the veteran had been her patient 
since September 1991, with diagnoses 
including coronary artery disease, 
hypertension, and a history of bilateral 
lower extremity deep venous thrombosis.

7.  The veteran's testimony at an August 
1999 RO hearing, including statements to 
the effect that he first injured his 
knees during service; that he hurt again 
his left knee after service, sometime in 
the mid-seventies; that his right knee 
problems were first objectively 
confirmed, by X-Rays, in 1988; and that 
he never had problems with his knees 
prior to service, since he never played 
football before service, as noted in his 
service medical records.

8.  A September 1999 statement from the 
veteran's spouse, indicating that she 
knew the veteran before their marriage in 
1941, and that he did not have any knee 
problems prior to service.

9.  The veteran's testimony at the March 
2000 travel board hearing, including 
statements to the effect that he was not 
aware of having suffered any pre-service 
knee injuries; that he injured and 
received treatment for his knees during 
service; that, during the 1950's and 
1960's, his wife took care of his 
bilateral knee problems; and that he was 
not involved in any post-service 
accidents that may have affected his 
knees.

10.  The veteran's son's testimony at the 
March 2000 travel board hearing, 
essentially to the effect that he 
witnessed his father's problems with his 
knees within only a few years after 
service.

The evidence listed in item number one above is not new, 
because it consists of duplicates of evidence that was 
already considered by the RO in 1985 and 1992.  The evidence 
listed in items numbers two and six above is new, but not 
material, as it consists of medical evidence that is simply 
not pertinent to the matter on appeal.

The evidence listed in the remaining items (i.e., items three 
through five, and seven through ten) is new, but not 
material, because it essentially provides additional lay 
evidence restating the veteran's contentions that were 
already of record as of January 1992, to the effect that he 
believes that his current bilateral knee disability is 
causally related to service, as well as competent (medical) 
evidence showing problems with the left and right knees since 
October 1988 and May 1991, respectively, that is, at least 42 
years after service.  None of the competent evidence that has 
been added to the file since 1985 shows, nor suggests, that 
the claimed nexus, or causal relationship, between the 
current bilateral knee disability and service, exist.

The Board finds that the additional evidence that was 
received with regard to the veteran's request to reopen his 
claim of entitlement to service connection for a bilateral 
knee disability is either duplicative of evidence that was 
already of record, not pertinent to the claim of service 
connection for a bilateral knee disability, or simply not so 
significant as to warrant its consideration in order to 
fairly decide the merits of this particular claim.

In view of the above, the Board concludes that the evidence 
that has been associated with the file since the January 1992 
rating decision is not new and material, and therefore it 
does not serve to reopen the previously denied claim for 
service connection for a bilateral knee disability.  The 
appeal must consequently be denied.

Insofar as it has been concluded that no new and material 
evidence has been submitted in the present case, the Board 
needs not move forward to the second and third Elkins steps 
discussed earlier in this decision (i.e., a determination as 
to whether the service connection claim is well grounded and, 
if it is, an evaluation of the claim on the merits). 

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that might complete his or her application for VA 
benefits but is not in the possession of VA, VA has the duty, 
under 38 U.S.C.A. § 5103(a) (West 1991), to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); and Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996) (makes applicable this duty to new 
and material evidence cases).  However, VA is obligated to 
inform the veteran only if the resulting evidence would 
likely have rendered the claim plausible.  See, Brewer v. 
West, 11 Vet. App. 228, 236 (1998).  In the present case, the 
Board is of the opinion that VA has no outstanding duty to 
inform the veteran of the necessity to submit any such 
evidence because nothing in the record suggests the existence 
of evidence that (a) might render the claim for service 
connection well grounded, so as to warrant their adjudication 
on the merits, and/or (b) might warrant the reopening of the 
previously denied claim for service connection for a 
bilateral knee disability, and its re-adjudication on the 
merits.  In this regard, it is noted that the veteran has 
been specifically asked whether there might exist additional 
evidence that should be secured in connection with his claim, 
but he has responded in the negative.  Accordingly, the Board 
is of the opinion that, in the present case, VA has fully 
complied with its obligations towards the veteran with regard 
to the appealed claim under 38 U.S.C.A. § 5103(a) (West 
1991), and that, consequently, no further assistance to the 
veteran in this regard is warranted at this time.


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a 
bilateral knee disability not having been submitted, the 
claim remains unopened, and the appeal is denied.


		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

